Per Curiam.

The plea, it appears, was put in under a mistake as to the facts of the case, and under such circumstances as to make the mistake natural. The court will, therefore, permit the plea to be withdrawn, notwithstanding it is verified by affidavit, for that was necessary; but it must be upon terms. The defendant must pay the costs of the motion, and such as pertain to the plea, and must plead an issuable plea without delay.
[O’Conner, Att'y for the plff. P. Hamilton, Att'y for the deft.]